DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-13, 20-27 in the reply filed on 12/16/2021 is acknowledged. Claims 14-19 are cancelled. 

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/705,864 filed 7/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 10/01/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘contain’ or ‘limit’ cited claim 1 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant’s figures 2, 5B show the first dopants and the second dopants spread beyond the ion-implanted capping layer and thus are not contained or limited within the ion-implanted capping layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 9 cites limitation ‘contain’ and ‘limit’ up-diffusion of the first and second dopant in line 12 and 15 respectively. However, ‘contain’ and ‘limit’ are broad and vague words and there is no quantitive identifier (the dopant concentration/gradient, the spread/distance etc) defined in the claims. This is not understood what quantity of dopants’ presence will be considered as ‘contained’ or ‘limited’ (Is it zero?). This is not understood if the up-diffusion of the first dopant will end inside the ion-implanted capping layer. This is also not understood if the up-diffusion of the second dopant will end at a definite/certain distance from the ion-implanted capping layer to the second epitaxial layer. 
Claims 2-8 and 10-13 and 20 are also rejected as they depend on rejected claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIEMIENIEC RALF et al. (DE 102005009000 A1).

Regarding independent claim 21, SIEMIENIEC RALF et al. teach “A MOSFET device (fig. 1A) comprising:
a drain region (2) formed in a phosphorus doped silicon wafer (2);

a source region (8) formed in a device layer (6) disposed on the epitaxial layer doped with phosphorus (4); and
an arsenic ion-implanted capping layer (9) implanted in the epitaxial layer (4,6) below the source region (8) in the device layer and above the drain region (2) formed in the phosphorus doped silicon wafer (2)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over SIEMIENIEC RALF et al.

Regarding claim 22, “The MOSFET device of claim 21, wherein the arsenic ion-implanted capping layer comprises a thermally annealed arsenic ion implanted layer”, SIEMIENIEC RALF et al. further teach, wherein the arsenic ion-implanted capping layer (9) comprises arsenic ion. The limitation ‘thermally annealed’ is directed towards the process of making capping layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 

Regarding claim 23, ‘The MOSFET device of claim 21, wherein the arsenic ion-implanted capping layer has a peak arsenic dopant concentration of about 5 x 1017 atoms/cc to 5 x 1019 atoms/cc’, SIEMIENIEC RALF et al. teach wherein the arsenic ion-implanted capping layer (9) has a peak arsenic dopant concentration of 1×1015/cm3 -1×1017/cm3.

Regarding claim 24, “The MOSFET device of claim 21, wherein the arsenic ion-implanted capping layer comprises multiple doses of arsenic ions at multiple implant energies”, SIEMIENIEC RALF et al. further teach, wherein the arsenic ion-implanted capping layer (9) comprises arsenic. The limitation ‘multiple doses of arsenic ions at multiple implant energies’ is directed towards the process of making capping layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or 

Regarding claim 25, “The MOSFET device of claim 24, wherein each of the multiple doses of the arsenic ions is implanted in a new epitaxial layer grown after annealing and stripping a screen oxide of a previous arsenic implantation”, SIEMIENIEC RALF et al. further teach, wherein the arsenic ion-implanted capping layer (9) comprises arsenic. The limitation ‘multiple doses’, ‘annealing and stripping a screen oxide of a previous arsenic implantation’ are directed towards the process of making capping layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. 

Regarding claim 26, “The MOSFET device of claim 21, wherein the device layer disposed on the epitaxial layer doped with phosphorus includes another epitaxial layer having phosphorus dopant concentrations in a range of about 1015 to 1017 atoms/cm2”, SIEMIENIEC RALF et al. further teach, wherein the device layer (6) disposed on the epitaxial layer doped with phosphorus (4) includes another epitaxial layer (6) having phosphorus dopant concentrations of about 1015 /cm3. Furthermore, it would have been obvious to one of ordinary 

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty. 
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817